ON APPLICATION FOR REHEARING
CARVER, J.
Defendant’s counsel ask a rehearing, claiming that defendant testified positively that he had paid the note and that plaintiff’s testimony to the contrary should not be believed because he was successfully impeached.
We have re-examined the record and are confirmed in óur original opinion that neither defendant’s testimony nor the testimony of Murphey shows payment. Defendant does not even claim to have paid the note himself and - does not claim to know, of his own knowledge, that the bank paid it. His statement that the bank paid it is purely hearsay, derived, he says, from what Murphey told him. He says (page 15):
“Q. Now you know what the bank paid Mr. Henderson?
“A. I don’t know; I paid them, I after-wards paid them; I got that much confidence in them.
“Q. Who did you ask?
“A. Mr. Murphey in the bank thére.”
*796(Page 17)
“Q. How do you know they paid Mr. .Henderson?
“A. Well, I am just telling you what they told me they were going to do; I believe they would go ahead; We got some more witnesses here.”
But Murphey’s testimony does not show that the bank paid the note. On the contrary, the amount paid by defendant to the bank was about $4400.00, which just about covered what defendant owed the bank itself, with interest. Murphey says (pages 4 and 5):
“Q. In May, 1920, he executed a mortgage, did lie?
“A. T.o us, yes.
“Q. A little over four thousand dollars?
“A. My recollection it was.
“Q. The mortgage note that Mr. Alford gave the Merchants and Farmers Bank in May, 1920, what did that cover?
“A That covered his total indebtedness to the Merchants and Farmers Bank.”
(Page 9)
“Q. Mr. Murphey, you don’t know anything about this particular note sued on, or Mr. Henderson’s personal affairs and transactions with Mr. Alford, do you?
“A. No, I had no personal knowledge of it at that time. Now later this particular note, I knew this note existed later; Mr. Henderson proposed to sell me this note and later Mr. Alford said something to me about Mr. Henderson claiming a note against him. ' I wrote Mr. Henderson to know what he would take for the note, figuring I might get them together on a settlement some way, and his answer to me was it would be face value.”
Murphey further says (page 11):
“Q. How much did he (meaning defendant) pay the Merchants and Farmers Bank?
“A. My recollection, something better than $4400.00.”
Mr. Murphey would certainly not have given the testimony above quoted from page 9 if he had paid or knew the bank had paid the note in question.
Rehearing refused.